Case: 13-20447      Document: 00512562798         Page: 1    Date Filed: 03/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-20447                         March 17, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIGUEL AUGUSTO GOMEZ-TORRES, also known as Miguel Gomez, also
known as Miguel Augusto Gomez, also known as Miguel Augusto Gomez
Torres, also known as Humberto Gomez, also known as Humberto Gomez
Marroquin, also known as Miguel Gutierrez-Gonzales,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:13-CR-197-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Miguel Augusto
Gomez-Torres has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Gomez-Torres has filed a response and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20447    Document: 00512562798     Page: 2   Date Filed: 03/17/2014


                                 No. 13-20447

requests new appointed counsel. The record is insufficiently developed to allow
consideration at this time of Gomez-Torres’s claims of ineffective assistance of
counsel; such claims generally “cannot be resolved on direct appeal when the
claim[s] ha[ve] not been raised before the district court since no opportunity
existed to develop the record on the merits of the allegations.” United States
v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal quotation marks and
citation omitted). We have reviewed counsel’s brief and the relevant portions
of the record reflected therein, as well as Gomez-Torres’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, Gomez-Torres’s motion for new counsel is
DENIED, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2